                                                          U.S. Department of Justice
                                                          United States Attorney
                                                          District of Maryland

Vincent Vaccarella                                        Suite 400                    DIRECT: 410-209-4836
Assistant United States Attorney                          36 S. Charles Street           MAIN: 410-209-4800
Vincent.Vaccarella @usdoj.gov                             Baltimore, MD 21201-3119        FAX: 410-962-3091


                                                          September 13, 2019

VIA CM/ECF

The Honorable Beth P. Gesner
United States Chief Magistrate Judge
101 West Lombard Street, Chambers 7C
Baltimore, Maryland 21201

                      Re:          Lewis v. USDA
                                   Civ. No. BPG-18-1610

Dear Judge Gesner:

        On September 10, 2019, Plaintiff filed her proposed Exhibit List identifying Exhibit 7
and Exhibit 8 as related to Plaintiff’s alleged property damage and rental car costs, respectively.
See ECF No. 34-1. At the time, Defendant objected to the introduction and admissibility of
these proposed Exhibits on the grounds that they had not yet been produced to Defendant. Id.
On September 12, 2019, Plaintiff produced proposed Exhibit 7 and Exhibit 8 to Defendant via
email, and filed her Amended Exhibit List with the Court updating, in relevant part, the fact that
Exhibit 7 and Exhibit 8 had now been produced to Defendant. See ECF No. 38.

        Now that Defendant has had an opportunity to review Plaintiff’s proposed Exhibit 7 and
Exhibit 8, we object to the introduction and admissibility of these Exhibits without Plaintiff
properly authenticating each Exhibit at trial. In the event that Exhibit 7 and Exhibit 8 can be
properly authenticated by Plaintiff, we object to these Exhibits being admitted without Plaintiff
laying the proper foundation for their admission at trial. We also object to Exhibit 7 and Exhibit
8 on relevance grounds given there was no visible damage to either automobile involved in the
occurrence.

                                                          Respectfully submitted,

                                                          Robert K. Hur
                                                          United States Attorney

                                                          __________/s/________________________
                                                          Vincent Vaccarella
                                                          Assistant United States Attorney


cc:        Lauren Bell (via CM/ECF)
